The offense is driving a motor vehicle upon a public highway while intoxicated. The punishment assessed is confinement in the county jail for a period of one hundred days and a fine of One Hundred and Fifty Dollars.
The statement of facts in this case is in question and answer form, which is not in accordance with the statute relative thereto. The trial court no doubt realized that the statement of facts in criminal cases must be in narrative form and sought to avoid the application of the law by certifying that the regular court *Page 603 
reporter was not available; that due to the inexperience of the stenographer who reported the evidence in this case, it was necessary that the statement of facts be in question and answer form in order to incorporate all proceedings herein presented in the trial court.
The reasons assigned by the trial court in his certificate is an attempt to enlarge the scope of Art. 760, Sec. 1, C. C. P., as amended in 1931, which requires that the statement of facts be in narrative form. Neither the trial court nor this court would be authorized to disregard the mandatory provisions of the statute. Consequently, the statement of facts cannot be considered by this court. See Webb v. State, No. 24,110, recently decided but not yet reported. (Page 439 of this volume.)
Appellant has a number of bills of exception in the record, but they cannot be properly appraised in the absence of a statement of facts.
All other matters appear to be regular. The judgment of the trial court is affirmed.
Opinion approved by the Court.
                    ON MOTION FOR REHEARING.